DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/08/2020 and 01/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 7, 8, 10 and 11 are objected to because on line 1 of claim 7 the limitation “the subject” is not clear what subject it is referring to. Claim 1 recites “subjects” that is different from the subject recited on claim 7. Claims 8 and 10 recite similar limitations and are objected for similar reasons as there 
	Appropriate corrections are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUKERJI et. al. (US 8621078 B1), hereinafter referred to as Mukerji. .

Regarding Claim 1: Mukerji teaches an information processing apparatus (Fig 1; Col 2, 3; Lines: [66-67, 1-2], In one embodiment, the certificates may be managed by a network device, such as a traffic management device, residing between a client and the virtual host server);
a storage device to store a plurality of server certificates different in subjects; (Col 8: lines: [44-53]: The mass memory generally includes random access memory ("RAM") 206, read-only memory ("ROM") 214, and one or more permanent mass storage devices, such as hard disk drive 208…..In one embodiment, the mass memory may store program code and data for implementing Virtual Host Manager (VHM) 220, persistence store 222, and certificate store 224); 
a communication interface (Fig 2, Col 8, Lines: [51-55]: As illustrated in FIG. 2, network device 200 includes a central processing unit (CPU) 202, mass memory, and a network interface unit 212 connected via a bus 204. Network interface unit 212 includes the necessary circuitry for connecting network device 200 to various networks);
to receive a connection request for communication to be established by using any one of the plurality of server certificates (Col 9, lines [26-50]:  In one embodiment, the client device initiates the handshake sequence by sending a CLIENT-HELLO message. Network device 200 may receives the CLIENT-HELLO message…); and
to transmit a single server certificate to a source of the connection request, the single server certificate being selected out of the plurality of server certificates according to a source internet protocol (IP) address of the connection request (Col 9, lines [26-50]: respond with a SERVER-HELLO message. As part of the SERVER-HELLO message VHM 220 may select and provide a certificate associated with the hosted website that the client device last accessed. VHM 220 may determine the appropriate certificate by receiving client information associated with the CLIENT-HELLO message, such as an IP address, port number, or the like).

Regarding Claim 9:  Mukerji teaches an information processing method (Col 9, lines [26-50]:  VHM 220 may select and provide a certificate associated with the hosted website);
receive a connection request for communication to be established by using any one of the plurality of server certificates (Col 9, lines [26-50]:  In one embodiment, the client device initiates the handshake sequence by sending a CLIENT-HELLO message. Network device 200 may receives the CLIENT-HELLO message…);  
transmit a single server certificate to a source of the connection request, the single server certificate being selected out of the plurality of server certificates according to a source internet protocol (IP) address of the connection request (Col 9, lines [26-50]: respond with a SERVER-HELLO message. As part of the SERVER-HELLO message VHM 220 may select and provide a certificate associated with the hosted website that the client device last accessed. VHM 220 may determine the appropriate certificate by receiving client information associated with the CLIENT-HELLO message, such as an IP address, port number, or the like)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over MUKERJI et. al. (US 8621078 B1), hereinafter referred to as Mukerji, in view of MIYAKE et. al. (US 20160254916 A1), hereinafter referred to as Miyake.

Regarding Claim 2: Mukerji teaches the information processing apparatus according to claim 1. 
Mukerji further teaches whether or not the source IP address is an IP address of a subnet to which the information processing apparatus belongs (Col 2 lines 66 – col 3 lines 8, the certificates may be managed by a network device, such as a traffic management device, residing between a client and the virtual host server. When the client that is browsing one of the hosted websites opens a webpage that is configured to direct the client to establish a secure connection, the network device may store a persistence record associated with the client and the hosted website. The persistence record may include client information such as its source network address, including an IP address and/or a port address).
Mukerji fails to explicitly mention a processing circuitry to select the single server certificate, wherein the processing circuitry changes a server certificate to be selected as the single server certificate out of the plurality of server certificates.
Miyake teaches a processing circuitry to select the single server certificate (Fig [3, 4], Para [0041]; SSL communication processing that is to be executed by the CPU 32 of the printer PR is described with reference to FIG. 4. In a situation where the processing of FIG. 4 is executed, the respective server certificates Cx, Cy are stored in the memory 34), wherein the(Para [0043], In S212, the CPU 32 selects the wired server certificate Cx or the wireless server certificate Cy, depending on a determination result of S211).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a processing circuitry as suggested by Miyake with the inventions of Mukerji in order to change a server certificate to be selected as the single server certificate (See Miyake, Fig [3, 4], Para [0041, 0043]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MUKERJI et. al. (US 8621078 B1), hereinafter referred to as Mukerji, in view of XIE et. al. (US 20140298415 A1), hereinafter referred to as Xie.

Regarding Claim 3: Mukerji teaches the information processing apparatus according to claim 1.
Mukerji also teaches that the processing circuitry changes a server certificate to be selected as the single server certificate (Col 6, Lines: [33-38], When the client device requests the secure connection, TMD 106 may employ the stored information to identify and provide a certificate associated with the hosted website for the secure webpage. The client may then employ the provided certificate in part to authenticate the hosted website; Col 9, lines [26-50]: respond with a SERVER-HELLO message. As part of the SERVER-HELLO message VHM 220 may select and provide a certificate associated with the hosted website that the client device last accessed. VHM 220 may determine the appropriate certificate by receiving client information associated with the CLIENT-HELLO message, such as an IP address, port number, or the like),
Mukerji fail to explicitly teach whether the source IP address is a global IP address or a private IP address.
However, Xie teaches out of the plurality of server certificates depending on whether the source IP address is a global IP address or a private IP address (Fig 1, Para [0058] restrictions are overcome for outbound IP connections by using or employing a NAT function as provided above. This allows a "translation" of the IP addressing scheme used on the private IP network, referred to herein as a "private-IP-network-facing address" to another addressing scheme that is assumed or known to be routable at the destination IP node, referred to herein as a "public-IP-network-facing address". Thus, for example, the destination IP node can reply to the IP connection/communication establishment initiated by the IP node and both IP nodes can then transmit or receive further data).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a processing circuitry to select the single server certificate, as suggested by Xie with the invention of Mukerji in order to select a server certificate referring back to the IP addresses. (See Xie, Fig 1, Para [0058]).

4 is rejected under 35 U.S.C. 103 as being unpatentable over MUKERJI et. al. (US 8621078 B1), hereinafter referred to as Mukerji, in view of CALLAGHAN et. al. (US 20060075219 A1), hereinafter referred to as Callaghan.

Regarding Claim 4: Mukerji teaches the information processing apparatus according to claim 1. 
Mukerji further teaches processing circuitry to select the single server certificate (Col 6, Lines: [33-38], When the client device requests the secure connection, TMD 106 may employ the stored information to identify and provide a certificate associated with the hosted website for the secure webpage. The client may then employ the provided certificate in part to authenticate the hosted website), 
wherein, the server certificate selection information being used for selecting the single server certificate out of the plurality of server certificates according to the source IP address (Col 9, lines [26-50]: respond with a SERVER-HELLO message. As part of the SERVER-HELLO message VHM 220 may select and provide a certificate associated with the hosted website that the client device last accessed. VHM 220 may determine the appropriate certificate by receiving client information associated with the CLIENT-HELLO message, such as an IP address, port number, or the like).
Mukerji fails to teach the storage unit device which further stores server certificate selection information and the processing circuitry selects the single server certificate by referring to the server certificate selection information.
However, Callaghan teaches the storage device further stores server certificate selection information, (Para [0016, 0019], Server system 109 also includes a configuration data and certificates data base 205 stored in disk storage 111 which servers 202 and 204 access….. management server 204 queries the operator to supply some of the information contained in the certificate such as the host name of server system 109 (step 305). After supplying the information, management server 204 creates the self-signed certificate and queries the operator if he or she would like to start using the new certificate immediately (step 306). If so, management server 204 restarts web server 202 so that the new self-signed certificate becomes operative (step 310)), and
the processing circuitry selects the single server certificate by referring to the server certificate selection information (Fig 3, Para [0019], management server 204 queries the operator to supply some of the information contained in the certificate such as the host name of server system 109 (step 305).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a server certificate selection information as suggested by Callaghan with the inventions of Mukerji in order to store the information in the device storage (See Callaghan, Para [0016, 0019]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MUKERJI et. al. (US 8621078 B1), hereinafter referred to as Mukerji, in view of CALLAGHAN et. al. (US 20060075219 A1), hereinafter referred to as Callaghan, in view of MIYAZAWA et. al. (US 20070234043 A1), hereinafter referred to as Miyazawa.

Regarding Claim 6: The combination of Mukerji and Callaghan teaches the information processing apparatus according to claim 4.
Mukerji and Callaghan fail to explicitly teach the server certificate selection information indicates a plurality of target IP addresses and the plurality of server certificates, each of the plurality of server certificates corresponding to any one of the plurality of target IP addresses and the processing circuitry specifies, out of the plurality of target IP addresses, a target IP address that coincides with the source IP address, specifies a server certificate corresponding to the specified target IP address.
(Fig 9, Para [140], In S520, the CPU 11 identifies the IP address assigned to the MFP 10 itself. Then, the CPU 11 searches the USB memory 50 connected to the USB connector 23 for a certificate file with a file name indicating the IP address assigned to itself (S530)); 
and the processing circuitry specifies, out of the plurality of target IP addresses, a target IP address that coincides with the source IP address, specifies a server certificate corresponding to the specified target IP address out of the plurality of server certificates by referring to the server certificate selection information, and selects the specified server certificate as the single server certificate (Para [0099-0101], in order to issue a server certificate, the management PC 30a requires an IP address of a target device to which the server certificate is to be issued, the management PC 30a in the communication system I broadcasts device information request packets to respective MFPs 10 through the network NT. When each MFP 10 receives the device information request packet, the MFP 10 in the communication system 1 returns a response packet containing the IP address of itself to the management PC 30a which has sent the device information request packet. Accordingly, when the management PC 30a broadcasts device information request packets through the network NT, response packets are returned from the MFP 10 that are in a range of the network NT to receive the broadcast packets. When the response packet is received, the management PC 30a generates a public key and a private key for each MFP 10 which has sent the response packet, and issues a server certificate corresponding to the public key, in which the owner ID information, i.e., the IP address of the MFP 10 indicated in the response packet, is written).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a plurality of target IP addresses and .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MUKERJI et. al. (US 8621078 B1), hereinafter referred to as Mukerji, in view of MIYAZAWA et. al. (US 20070234043 A1), hereinafter referred to as Miyazawa.

Regarding Claim 7: Mukerji teaches the information processing apparatus according to claim 1. Miyazawa further teaches that the subject is an IP address or a domain name (Para [0096, 109], the subject information in the server certificate is provided with a common name, which is a node ID (an IP address) of the target device, and the IP address as the common name also represents owner ID information to identify the device (the MFP 10) for which the certificate is issued…….Then, the process moves to S170, wherein the server certificate and the corresponding private key generated in S160 as above are combined into one file to create a certificate file. It should be noted that the IP address of the target device is used as a name of a certificate file. For example, if the IP address of the target device is 192.168.0.100, the certificate file is named (labeled) as "IP192168000100").
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a subject, as suggested by Miyazawa with the invention of Mukerji in order to refer it to an IP address or domain name (See Miyazawa, Para [0096, 0109]).

8 is rejected under 35 U.S.C. 103 as being unpatentable over MUKERJI et. al. (US 8621078 B1), hereinafter referred to as Mukerji, in view of MIYAKE et. al. (US 20160254916 A1), hereinafter referred to as Miyake, in view of XIE et. al. (US 20140298415 A1), hereinafter referred to as Xie and in view of YOO et. al. (US 20130198511 A1), hereinafter referred to as Yoo.

Regarding Claim 8: The combination of Mukerji and Miyake teaches the information processing apparatus according to claim 2. 
Mukerji and Miyake fail to teach the communication interface transmits an acquisition request to a server connected to a second network different from a first network to which the information processing apparatus is connected, via a network address conversion relay device configured to convert an IP address between the first network and the second network, thereby receiving from the server, as a -6-response to the acquisition request, a preconversion IP address that is an IP address assigned to the network address conversion relay device in the second network or a preconversion domain name that is a domain name to be converted to the preconversion IP address in a domain name system (DNS) in the second network, and 
the processing circuitry generates, as one of the plurality of server certificates, a server certificate using the preconversion IP address or the preconversion domain name as the subject.
However, Xie teaches the communication interface transmits an acquisition request to a server connected to a second network different from a first network to which the information processing apparatus is connected, via a network address conversion relay device (Fig 8, Firewall NAT 814), configured to convert an IP address between the first network and the second network (para [0117], a first IP node resides only on a restricted access IP network and is running or hosting a SSL/TLS server. The first IP node is enhanced or modified to also run or host a relay agent, which communicates with a relay service node);

The combination of Mukerji, Miyake and Xie fails to explicitly teach thereby receiving from the server, as a -6-response to the acquisition request, a preconversion IP address that is an IP address assigned to the network address conversion relay device in the second network or a preconversion domain name that is a domain name to be converted to the preconversion IP address in a domain name system (DNS) in the second network, and 
the processing circuitry generates, as one of the plurality of server certificates, a server certificate using the preconversion IP address or the preconversion domain name as the subject.
However, Yoo teaches thereby receiving from the server, as a -6-response to the acquisition request, a preconversion IP address that is an IP address assigned to the network address conversion relay device in the second network or a preconversion domain name that is a domain name (Fig 3) to be converted to the preconversion IP address in a domain name system (DNS) in the second network, and 
the processing circuitry generates, as one of the plurality of server certificates, a server certificate using the preconversion IP address or the preconversion domain name as the subject (Para [0063-0065], In step 404, the selected hostname is modified by appending a file extension (e.g. .pfx) to create an SSL certificate search name (e.g. images.contoso.com.pfx). If no SSL certificate is identified that corresponds to the SSL certificate in step 406, then the SSL certificate search name is modified in step 407 to create a modified SSL certificate search name. The SSL certificate search name may be modified by replacing a sub-domain (e.g. images.) in the SSL certificate search name with a wildcard character (e.g. "_"). The modified SSL certificate search name (e.g. _.contoso.pfx) is used to search the SSL certificate store again in step 408. If an SSL certificate is identified in the SSL certificate store that corresponds to the modified SSL certificate search name then the process moves to step 409, and that SSL certificate is sent to the client in step 410. The selected hostname and SSL certificate search names may be modified using a naming convention as describe herein (i.e. appending a file extension and prepending a wildcard character) or using any other appropriate modification that supports searching for a stored SSL certificate).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a network conversion relay device, as suggested by Xie and Yoo with the inventions of Mukerji and Miyake in order to convert or modify the hostname or domain name to be converted by the DNS to the first private IP address whereas by acquiring the first private IP address the local PC or outside PC is connected to the information processing apparatus. (See Xie, Fig 8, Para [0117] and Yoo, Fig 3, Para [0063-0065]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MUKERJI et. al. (US 8621078 B1), hereinafter referred to as Mukerji, in view of XIE et. al. (US 20140298415 A1), hereinafter referred to as Xie, and in view of YOO et. al. (US 20130198511 A1), hereinafter referred to as Yoo.

Regarding Claim 10: The combination of Mukerji and Xie teaches the information processing apparatus according to claim 3. 
Xie also teaches the communication interface transmits an acquisition request to a server connected to a second network different from a first network to which the information processing apparatus is connected, via a network address conversion relay device (Fig 8, Firewall NAT 814), configured to convert an IP address between the first network and the second network (para [0117], a first IP node resides only on a restricted access IP network and is running or hosting a SSL/TLS server. The first IP node is enhanced or modified to also run or host a relay agent, which communicates with a relay service node);
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a network conversion relay device as suggested by Xie with the invention of Mukerji in order to convert the destination address to a first private IP address (See Xie, Fig 8, Para [0117]).
Mukerji and Xie fails to explicitly teach thereby receiving from the server, as a -6-response to the acquisition request, a preconversion IP address that is an IP address assigned to the network address conversion relay device in the second network or a preconversion domain name that is a domain name to be converted to the preconversion IP address in a domain name system (DNS) in the second network, and 
the processing circuitry generates, as one of the plurality of server certificates, a server certificate using the preconversion IP address or the preconversion domain name as the subject.
However, Yoo teaches thereby receiving from the server, as a -6-response to the acquisition request, a preconversion IP address that is an IP address assigned to the network address conversion relay device in the second network or a preconversion domain name that is a domain name (Fig 3) to be converted to the preconversion IP address in a domain name system (DNS) in the second network, and 
the processing circuitry generates, as one of the plurality of server certificates, a server certificate using the preconversion IP address or the preconversion domain name as the subject (Para [0063-0065], In step 404, the selected hostname is modified by appending a file extension (e.g. .pfx) to create an SSL certificate search name (e.g. images.contoso.com.pfx). If no SSL certificate is identified that corresponds to the SSL certificate in step 406, then the SSL certificate search name is modified in step 407 to create a modified SSL certificate search name. The SSL certificate search name may be modified by replacing a sub-domain (e.g. images.) in the SSL certificate search name with a wildcard character (e.g. "_"). The modified SSL certificate search name (e.g. _.contoso.pfx) is used to search the SSL certificate store again in step 408. If an SSL certificate is identified in the SSL certificate store that corresponds to the modified SSL certificate search name then the process moves to step 409, and that SSL certificate is sent to the client in step 410. The selected hostname and SSL certificate search names may be modified using a naming convention as describe herein (i.e. appending a file extension and prepending a wildcard character) or using any other appropriate modification that supports searching for a stored SSL certificate).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a network conversion relay device which rewrites the destination IP address, as suggested by Yoo with the inventions of Mukerji and Xie in order to convert or modify the hostname or domain name to be converted by the DNS to the first private IP address whereas by acquiring the first private IP address the local PC or outside PC is connected to the information processing apparatus. (See Xie, Fig 8, Para [0117] and Yoo, Fig 3, Para [0063-0065]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MUKERJI et. al. (US 8621078 B1), hereinafter referred to as Mukerji, in view of CALLAGHAN et. al. (US 20060075219 A1), hereinafter referred to as Callaghan, in view of XIE et. al. (US 20140298415 A1), hereinafter referred to as Xie, and in view of YOO et. al. (US 20130198511 A1), hereinafter referred to as Yoo.

Regarding Claim 11: The combination of Mukerji and Callaghan teaches the information processing apparatus according to claim 4. 
Mukerji and Callaghan fail to teach the communication interface transmits an acquisition request to a server connected to a second network different from a first network to which the 
the processing circuitry generates, as one of the plurality of server certificates, a server certificate using the preconversion IP address or the preconversion domain name as the subject.
However, Xie teaches the communication interface transmits an acquisition request to a server connected to a second network different from a first network to which the information processing apparatus is connected, via a network address conversion relay device (Fig 8, Firewall NAT 814), configured to convert an IP address between the first network and the second network (para [0117], a first IP node resides only on a restricted access IP network and is running or hosting a SSL/TLS server. The first IP node is enhanced or modified to also run or host a relay agent, which communicates with a relay service node);
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a network conversion relay device as suggested by Xie with the inventions of Mukerji and Callaghan in order to convert the destination address to a first private IP address (See Xie, Fig 8, Para [0117]).
The combination of Mukerji, Callaghan and Xie fails to explicitly teach thereby receiving from the server, as a -6-response to the acquisition request, a preconversion IP address that is an IP address assigned to the network address conversion relay device in the second network or a preconversion domain name that is a domain name to be converted to the preconversion IP address in a domain name system (DNS) in the second network, and 

However, Yoo teaches thereby receiving from the server, as a -6-response to the acquisition request, a preconversion IP address that is an IP address assigned to the network address conversion relay device in the second network or a preconversion domain name that is a domain name (Fig 3) to be converted to the preconversion IP address in a domain name system (DNS) in the second network, and 
the processing circuitry generates, as one of the plurality of server certificates, a server certificate using the preconversion IP address or the preconversion domain name as the subject (Para [0063-0065], In step 404, the selected hostname is modified by appending a file extension (e.g. .pfx) to create an SSL certificate search name (e.g. images.contoso.com.pfx). If no SSL certificate is identified that corresponds to the SSL certificate in step 406, then the SSL certificate search name is modified in step 407 to create a modified SSL certificate search name. The SSL certificate search name may be modified by replacing a sub-domain (e.g. images.) in the SSL certificate search name with a wildcard character (e.g. "_"). The modified SSL certificate search name (e.g. _.contoso.pfx) is used to search the SSL certificate store again in step 408. If an SSL certificate is identified in the SSL certificate store that corresponds to the modified SSL certificate search name then the process moves to step 409, and that SSL certificate is sent to the client in step 410. The selected hostname and SSL certificate search names may be modified using a naming convention as describe herein (i.e. appending a file extension and prepending a wildcard character) or using any other appropriate modification that supports searching for a stored SSL certificate).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a network conversion relay device which rewrites the destination IP address, as suggested by Xie and Yoo with the inventions of Mukerji and Callaghan in order to convert or modify the hostname or domain name to be converted by the DNS .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 is potentially allowable over the prior art of record.  In claim 5, prior art fails to teach or suggest a routing table, a destination IP address that coincides with the source IP address and specifies a gateway address corresponding to the specified destination IP address out of the plurality of gateway addresses by referring to the routing table and the processing circuitry specifies a server certificate corresponding to the specified gateway address out of the plurality of server certificates by referring to the server certificate selection information and selects the specified server certificate as the single server certificate in combination with the rest of the limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED JAMIL RAHMAN whose telephone number is (571)272-2272. The examiner can normally be reached M-F 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMED JAMIL RAHMAN/              Examiner, Art Unit 4122                                       

/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497